Culture programme (2007-2013) (debate)
The next item is the recommendation for second reading by the Committee on Culture and Education on the Council common position for adopting a decision of the European Parliament and of the Council establishing the Culture Programme (2007-2013)(06235/3/2006 - C6-0269/2006 - (Rapporteur: Mr Graça Moura).
rapporteur. - (PT) Mr President, Commissioner, ladies and gentlemen, the process that will culminate in the vote on the Culture Framework Programme 2007-2013 at second reading has been complex and slow: slow essentially because of a series of setbacks regarding the financial perspective, as we all recall, and complex due to the nature of the issue and to the varied range of contributions to the debate from all members of the other committees that issued their opinions with the members of the committee directly concerned.
What ensued from all of these contributions was rich dialogue on the Culture Framework Programme 2007-2013, which subsequently went from first reading to the current stage of proceedings. This process was marked by formal and informal interventions from both the Commission and the Council, leading to fruitful exchanges of views and consensus positions that can only be viewed as extremely positive.
As a result of all of this, most of the amendments adopted by this Chamber at first reading have been enshrined in the common position. Of these amendments, I wish to highlight the explicit reference, in the recitals and in the body of Article 3, to the importance of a common cultural heritage shared by Europeans, an idea that encapsulates the objectives of the programme.
We must accordingly monitor, at all times, the implementation of the specific objectives laid down by the programme relating to this enormously extensive heritage, which has for centuries been ingrained in all fields of human activity. Given that these fields relate to our civilisation and culture, they also reflect our identity.
It has also been possible to agree on satisfactory arrangements for the duration of the actions, scheduled to take between one and five years; for the intervention of cultural operators, the number of which per country will vary according to the nature of the action; and for the funds from the budget granted to each of the sectors concerned, in particular the granting of additional resources for cooperation measures, that is to say, for smaller projects, as opposed to larger-scale or multiannual cooperation projects. This will make it possible to consider actions by small-scale operators, who tend to be closest to the citizens, without neglecting the larger-scale, more visible actions that involve more countries over a longer period of time.
In addition to all of this, I would like to highlight the provision for special actions aimed at raising awareness among Europe's citizens of cultural diversity in the Member States. Some of these actions are already provided for, such as the European capitals of culture, and support for European bodies operating in the field of culture, which, very importantly, function as ambassadors for European culture, and many of which have received crucial backing from Parliament in the past.
If the rules change on account of the financial regulations in force and these bodies thus find themselves having to apply for the aid they need under the Culture Programme 2007-2013, it is vital that they are not overlooked and that they remain able to pursue their actions.
The Commission and the Council expect that the multidisciplinary nature of the programme will make it highly flexible and able to support many innovative proposals. In spite of some reservations that I expressed during the debate at first reading, I sincerely hope that they are right.
Against this backdrop of the institutions working together and heading in the same direction, there is just one negative point, which is easy to spot. I refer to what can only be described as the very meagre resources granted to the Culture Programme 2007-2013. At first reading, a number of us who contributed to the debate - in other words, not only me, the rapporteur - drew attention to this point.
This is a third generation programme aimed at going further and being more effective than previous ones. It is a programme that encompasses a broader range of actions and boasts a larger number of interested Member States. It also involves higher management and monitoring costs, and yet the budgetary appropriation falls well short of what it needs to achieve these objectives and well short of what all those responsible - the members of the Commission, the ministers of culture, the cultural agents and operators, and the politicians - feel is absolutely vital.
Even so, I feel that we should express the wish that the Culture Programme 2007-2013 is a great success and that it makes an eloquent contribution to the development of the Europe to which we are all committed.
Member of the Commission. Mr President, I am pleased to be here at the end of the second round of negotiations. I sense a very positive feeling about proceeding with the final vote and decision. We are now looking at the range of programmes for which I am responsible, including youth, education and the citizenship programme.
We start with culture. This is highly symbolic and very important because we believe that, as in the past, culture can provide many important answers to the future of Europe. Let me remind you that in December 2004 President Barroso said that cultural values rank higher than economic ones, because the economy helps us to live, but it is culture that makes life worth living.
I am pleased to say that an excellent climate of cooperation between our institutions characterised the whole legislative process and brought us to a very satisfactory compromise. I should particularly like to thank the rapporteur, Mr Graça Moura, for his excellent work and, for similar reasons, the whole Committee on Culture and Education, under its chairman Mr Sifunakis. Its support for this programme is an important contribution to the forthcoming decision.
I am also very pleased that the general line proposed by the Commission in the original proposal has been welcomed by both Parliament and the Council. The next Culture Programme will thus promote, firstly, the transnational mobility of people working in the cultural sector, secondly, the transnational circulation of works of art, as well as of artistic and cultural products, and, thirdly, intercultural dialogue.
I am equally convinced that the programme will contribute to the flourishing of multilateral cooperation within Europe, as well as to the development of a European identity, thanks to the interactions which we encourage between citizens. We will have EUR 400 million at our disposal.
I also wish to thank the European Parliament for its support. We might envisage more support, but we first have to be aware of the limits and, secondly, support is growing and there will be more opportunities to organise cooperation. However, as Mr Graça Moura has just said, we need to be efficient.
I want to confirm that the Commission is able to accept the three amendments contained in the report; they correspond to the compromise between our three institutions. I very much hope that the next Culture Ministers' Council in November will reach a final decision.
on behalf of the PPE-DE Group. - (PL) Mr President, I support the overall aim of this programme, namely strengthening the common European cultural area and reinforcing the sense of European citizenship. These are very laudable aims.
I was, however, surprised to read, in part of the Council's common position of June of this year, that the Culture Programme (2007-2013) contributes to, I quote 'the strengthening of the transversal objectives of the Community, by contributing to the elimination of all discrimination based on sex, racial or ethnic origin, religion or belief, disability, age, or sexual orientation'. Transversal Community objectives - what kind of newspeak is that, ladies and gentlemen? Are we witnessing a renaissance of Socialist Realism? Does this all mean that the key criterion used in the assessment of future projects will be their supposed impact on discrimination? Perhaps it would be best to entrust the assessment of the projects to the European Monitoring Centre on Racism and Xenophobia in Vienna or to the recently established European Institute for Gender Equality. I would like to point out that I did not find a reference of that nature in the earlier version of the programme, Culture 2000.
Europe was divided for over 50 years. Our programme should therefore provide an opportunity for increased awareness and understanding of the cultural diversity of the nations of Europe and the cultures suppressed by Communist totalitarianism in Central and Eastern Europe in particular. This should be the thinking underpinning the projects in the new version of the Culture Programme (2007-2013). Culture should be perceived as a means of facilitating the cultural integration of 27 Member States, rather than as an integrated world view. Culture must enjoy complete freedom. It promotes the cause of freedom most effectively when it is involved in spreading it.
on behalf of the PSE Group. - (FR) Mr President, allow me to start by congratulating the rapporteur, Mr Graça Moura, on the work he has done on the fundamental topic of the Culture 2007 programme and, in particular, on the agreement he has reached on behalf of the European Parliament.
I would like briefly to go over the three points that I championed for the Socialist Group in the European Parliament within the Committee on Culture and Education. Firstly, with regard to the transversal aspect of the programme, it must be noted that the agreement reached goes in the right direction: nobody can object to increasing the coherence of the programme, which will make it possible to put a stop to the fragmentation that for a long time has characterised the European Union's cultural activities. However, intentions are one thing, and the resources proposed are quite another.
I now come to my second point, the issue of the budget, which was also mentioned just now by the rapporteur and by the Commissioner, too. I would say this, and I will keep saying it for as long as necessary: there is no point in the European Union setting ambitious objectives such as promoting cultural diversity and cooperation if the available budget is not up to it, being no more than 15 cents per citizen per year. We have called for a substantial increase in the budget allocated to the programme, so that it can play a part in the rise of a European culture and identity, which will enable us to move beyond national self-interest, and hence to escape from the crisis from which the Union has been suffering for a year and a half now. It has to be said that the 2007-2013 financial perspective, stabilising Community expenditure at 1% of the European Union's GDP, will not allow us to achieve the objectives we have set ourselves in this programme or to give culture the role we intend for it in the building of a stronger Europe with greater solidarity. Therefore, we cannot allow ourselves to punish this programme for a second time by delaying its implementation. As Aristide Briand said, if we cannot have the means for our policy, we must have the policy for our means. We therefore need to act quickly to implement this programme soon, so that we do not disadvantage the cultural organisations on the ground, which rely on this funding and which have been waiting for months for a decision to be taken.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, to start with I would like to congratulate Mr Graça Moura on the quality of his work and to thank him for the favourable attention he always paid to our proposals. His report is excellent, which is hardly surprising coming from this Portuguese writer who is such an ardent defender of the Portuguese language.
As shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I would urge Parliament to give him its full support. This programme covers the following objectives: promoting the transnational mobility of people working in the culture sector, encouraging the transnational circulation of works of art and cultural and artistic products, and promoting intercultural dialogue. That said, one wonders how, with such a limited budget, we will be able to safeguard and promote linguistic diversity and encourage language learning and the teaching of music and performing arts. One also wonders how this programme will be able to promote and develop the European Union's external visibility thanks to the promotion of its cultural diversity and of the aspects common to all its cultures.
I am therefore very disappointed that the Commission has not understood the vital role that culture plays in our European identity, and I find it particularly serious that it felt able, on the basis of the interinstitutional agreement containing the financial perspective for 2007-2013, to approve such a tight budget, amounting to only EUR 354 million, compared to the 600 million called for by the rapporteur and the 408 million proposed by the Commission.
The budget for the 'culture programme 2007' for the period 2007-2013 now represents just 0.04% of the European Union's budget granted in the financial perspective.
All artists in Europe will be amazed that the European institutions still consider culture to be the icing on the cake, as a luxury that takes second place to necessities. If promoting culture involves raising awareness levels and curbing obfuscation, this shrunken budget is not the way for Europe to set an example.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I too would like to start by thanking Mr Graça Moura for his work on this important aspect of our European policy.
People like to quote, whenever we discuss the significance of cultural policy for Europe, the saying to the effect that 'You do not fall in love with the internal market', for Europe adds up to more than just the internal market, even though it is something we cannot do without. Europe has a great deal to do with the cultural identity and our cultural riches, which we want to preserve and develop. Culture can divide people from one another, particularly when it emphasises differences, but our cultural policy is aimed at bringing the people of Europe together through culture, establishing contacts between them, making it possible for them to establish contact with, and feel a sense of belonging in, the world, indeed, with different, and in diverse, worlds. The smoothing away of differences is not something that we should be in fear of; it is something to be encouraged, something that is at the heart of our European cultural policy.
That is why the three objectives - the encouragement of cultural exchange, the mobility of artists and cultural dialogue - are the right ones, but the amount of money voted earlier will not enable them to be achieved. If we want to do more for Europe on the cultural front, we will have to muster the courage to set a bigger cultural budget over the coming years.
on behalf of the UEN Group. - (PL) Mr President, a nation's standard of living is a function of material assets, but its identity is determined by its culture, in the broadest sense of the term. Culture is a nation's true wealth, and the driving force behind its existence and development. Culture also constitutes a platform where nations can reach understanding and integrate. Culture develops through a historical process. It does not take kindly to brutal interventions or to being forced to develop along specific lines. Culture needs freedom.
The Culture Programme (2007-2013) we are debating today is intended to organise the aims and restrict their number. It also aims to support the transnational mobility of people working in the cultural sector, the transnational circulation of works of art, as well as of artistic and cultural products, and also intercultural dialogue.
From the simplistic point of view of European integration, the proposed aims are understandable. From the point of view of cultural development, and the meaning and multifunctionality of culture, the approach is too narrow to be accepted without further ado. It is essential to include action for the protection and support of the sources of culture, especially where they are under threat.
(IT) Mr President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party.
European cultural heritage is a major part of our Union's wealth and I am therefore grateful to the three institutions for the efforts made so far to safeguard and promote it.
The great value of the Culture programme, which I hope will also be retained in the next programming period, lies not only in promoting the mobility of persons and works in the sector within the Community, but above all in the great opportunity that this represents for small operators and small communities in the EU to keep their own histories and identities alive.
Promoting individual cultures at local level is in fact extremely valuable, as much for the European Union in general, which bases its unity and strength on the diversity within its borders, as for the economy of the social fabric and regional realities at all levels.
I therefore fully support the Council's proposal to find a balance between small- and large-scale projects, to make it easier for small operators to access the programme, and to allocate half of the available funds to these kinds of measures.
Member of the Commission. Mr President, I welcome the very positive responses; there may be still some pressure for doing more. We all want to do more for culture, because it is important for the European mentality and European identity; for living together in one broader and broader house. I think that the best narrative of Europe is diversity and unity. Diversity growing means an invitation to promote and deepen unity, and unity based on values is mostly promoted via our cultural programme.
I am sure that some points that were mostly to do with the budget are invitations to do more in future. If you recall the previous programme, we had seven cents per culture, per year, per citizen - Mr Bono mentioned that now we will have 15 cents. There were invitations to do ten times more - 70 cents per culture. I just want to remind people that the budgetary authority in the Union is Parliament. Your support, but also further support, will help to create more space. The citizenship programme is also based on the cultural Article 151 of the Treaty. First of all, this is the competence and basic responsibility of Member States. We are supporting Member States in their cooperation, not replacing them.
We will have the European Year of Intercultural Dialogue in 2008 and the achievement in negotiating a new convention on cultural diversity protection and promotion under UNESCO shows the success of this Union. I want to assure Parliament that the implementation of the programme as soon as possible after the final decision will allow us quantitatively and qualitatively to do more for culture via Culture for Europe. I am sure that we will have many occasions to work together on the implementation.
The debate is closed.
The vote will take place today, at 12 noon.
Annex - Commission statement
The Commission would like to draw the legislative authority's attention to the need for the financial package mentioned in the basic act establishing the culture programme (2007-2013) to be expressed at current prices, and for this to be done no later than on its final publication in the Official Journal. This corresponds to the standard budgetary practice and will help to ensure, with all due transparency, that the legislative authority's decision is complied with. For the programme in question, the sum at current prices amounts to EUR 400 million.